                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Tonya Koch,

                       Plaintiff,      Case No. 18-cv-10146

v.                                     Judith E. Levy
                                       United States District Judge
Commissioner of Social Security,
                                       Mag. Judge David R. Grand
                       Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [18]

     This is a Social Security appeal. Before the Court is Magistrate

Judge David R. Grand’s report and recommendation (Dkt. 18)

recommending the Court deny plaintiff’s motion for summary judgment

(Dkt. 12) and grant defendant’s motion for summary judgment (Dkt. 16).

The parties were required to file specific written objections to the report

and recommendation within 14 days of service. Fed. R. Civ. P. 72(b)(2);

E.D. Mich. L.R. 72.1(d).     No objections were filed. The court has

nevertheless thoroughly reviewed the report and recommendation and

concurs in the reasoning and result. Accordingly,

     The report and recommendation (Dkt. 18) is ADOPTED;
      Plaintiff’s motion for summary judgment (Dkt. 12) is DENIED;

      Defendant’s      motion     for   summary      judgment      (Dkt.    16)    is

GRANTED; and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: February 26, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge

                       CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 26, 2019.

                                             s/Shawna Burns
                                             SHAWNA BURNS
                                             Case Manager




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Sullivan, 431 F.3d 976, 984 (6th
Cir. 2005).
                                         2
